Title: From Thomas Jefferson to Van Damme, 23 March 1788
From: Jefferson, Thomas
To: Damme, Pieter Bernhard van



23me. Mars 1788.


Vol: 1.
pa.7. Admiranda narratio &c. Virginiae. a Thomâ Harriot. fol.
9. Aesopi Phaedri, Aviani, Abstemii fabulae. Gr. Lat. Francofurti. 1610. 8vo.
52. Bentivoglio della guerra di Fiandra. Cologna. Elzevir. 1635. 3.v. 12mo.
56. Biblia Tremellii et Junii et Testam. novum Bezae. Amstel. 1628. 12mo.
150. Dictionarium Latino-Graeco-Gallicum Morelli 8vo. (c’est le meme qui est mis sur l’autre catalogue)
157. Diodorus Siculus. Graecé. Basileae. 1539. 8vo.
215. Frontini stratagematum. Lugd. Bat. 1675. 12mo.Frontino. Astutie militare. Venetia. 1537. 12mo.
220. Gellii Noctes Atticae. Elzevir. 12mo.
233. Grotii Mare Liberum. Lugd. Bat. 1633. in 16s.
237. Halicarnessei (Dionysii) antiquitates. Lugd. 1555. 2.v. p. in 12.
282. Historia delle guerre esterne de Romani d’Appiano Alessandrino. in 12.
284. Hobbes de cive. Elzevir. 1669. 12mo.
292. Hippocratis aphorismi cum Celsi sententiis. Lugd. Bat. 1732. in 16s.
310. Juliani opera. 1583. 8vo.
Vol. 2.
pa.29. Lucretius. Amstel. 1626. in 16.
72. Miscellaneous works of Middleton. 5.vols. 8vo.
84. Neubrigientis (Gulielemi) rerum Anglicarum. Antverp. 1567. 8vo.
111. Orang Outang by Tyson. 4to.
148. Polybius. Lugd. 1548. p. in 12.
217. Seldeni mare clausum. Elzevir. 1636. in 12.
223. S’il est permis de faire arreter un Ambassadeur &c. 1745. p. in 4to.
235. Strada de Bello Belgico. Romae 1648. 2. vol. in 12.

237. Suetonius cum notis diversorum. Amstel. 1700. in 16. ou celui de Pontanus Amstel. 1627. in 16. s’il est plus beau.
287. Vetus testamentum graecum. Cantab. 1666. 12mo.
303. Voyage d’un Francois exilé pour la religion dans la Virginie et Marilan. 1687. in 12.
304. Voiage de la Louisiane. par le p. Laval. 4to.
307. Les voiages de la Nouvelle France par le Sr. de Champlain. 1632. 4to.

M. Jefferson prie M. Van Damme de lui procurer encore les livres ci-dessus qu’il a trouvé sur la catalogue que M. Van Damme lui avoit preté. Il souhaiteroit aussi d’acheter une exemplaire de la catalogue. Il seroit bien aise de voir cette collection s’il etoit possible, parce qu’il trouve sur la collection encore d’autres livres, qu’il lui faudroit voir pour se decider de leur achat.
